

116 HR 2995 IH: Spent Fuel Pri­or­i­ti­za­tion Act of 2019
U.S. House of Representatives
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2995IN THE HOUSE OF REPRESENTATIVESMay 23, 2019Mr. Levin of California (for himself, Mr. Peters, Ms. Porter, Mr. Rouda, Mr. Huffman, Mr. Carbajal, Mr. Vargas, Mr. Lowenthal, Mrs. Davis of California, and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Nuclear Waste Policy Act of 1982 to prioritize the acceptance of high-level
			 radioactive waste or spent nuclear fuel from certain civilian nuclear
			 power reactors, and for other purposes.
	
 1.Short titleThis Act may be cited as the Spent Fuel Pri­or­i­ti­za­tion Act of 2019. 2.Acceptance priority for high-level radioactive waste and spent nuclear fuel Section 302(a) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(a)) is amended by adding at the end the following:
			
 (7)In determining the order in which the Secretary will accept high-level radioactive waste or spent nuclear fuel for disposal or storage, the Secretary shall prioritize waste or spent fuel from a civilian nuclear power reactor based on the operating status of the reactor, the population of the area in which the reactor is located, and the earthquake hazard of the area in which the reactor is located, giving highest priority to a reactor that is—
 (A)decomissioned or decommissioning;(B)located in an area, as determined by the Secretary, the population of which is the largest; and(C)located in an area with the highest hazard of an earthquake, as indicated by the Seismic Hazard Maps published by the Director of the United States Geological Survey pursuant to section 5(b)(3)(J) of the Earthquake Hazards Reduction Act of 1977.
					.
		